Citation Nr: 1703052	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain and degenerative disc disease prior to July 5, 2011 and from November 1, 2011, rated currently as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right lower extremity radiculopathy prior to October 9, 2014.

3.  Entitlement to an increased disability rating for a right lower extremity radiculopathy from October 9, 2014, rated currently as 20 percent disabling.

4.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence, effective currently from July 5, 2011 through October 31, 2011.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2011.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010, February 2012, and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues on appeal have been remanded by the Board on multiple previous occasions for additional development, most recently in January 2016.  The previously ordered development has been performed.  The matter now returns to the Board for de novo review.

The Veteran was represented initially in this appeal by a private representative.  In a February 2013 letter, however, that representative notified VA that he was withdrawing his representation of the Veteran.  The Veteran has not appointed a new representative.

The issues of the Veteran's entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence, effective currently from July 5, 2011 through October 31, 2011, and entitlement to a TDIU prior to November 1, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to July 5, 2011, the Veteran's lumbosacral strain and degenerative disc disease was manifested primarily by pain, stiffness, weakness, spasms, fatigue, and decreased thoracolumbar spine motion; however, was not manifested by ankylosis or intervertebral disc syndrome (IVDS).

2.  From November 1, 2011, the Veteran's lumbosacral strain and degenerative disc disease continued to be manifested by pain, stiffness, weakness, fatigue, and decreased thoracolumbar spine motion; however, was not manifested by ankylosis or IVDS.

3.  Prior to October 9, 2014, the Veteran's right lower extremity radiculopathy involved mild paralysis of the sciatic nerve group and was manifested by pain that radiated from his back, mild weakness, mild loss of sensation, and mildly diminished reflexes.

4.  From October 9, 2014, the Veteran's right lower extremity radiculopathy has involved moderate paralysis of the sciatic nerve group and been manifested by moderate pain that radiated from his back and moderate numbness in his right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for lumbosacral strain and degenerative disc disease prior to July 5, 2011 and from November 1, 2011, rated currently as 40 percent disabling, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for a right lower extremity radiculopathy prior to October 9, 2014 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2016).

3.  The criteria for an increased disability rating for right lower extremity radiculopathy from October 9, 2014, rated currently as 20 percent disability, are neither met nor approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A February 2010 letter notified the Veteran of the information and evidence needed to substantiate his claims and also provided notice as to the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's VA treatment records, Social Security records, employment information, and lay statements have been associated with the claims file.  He was afforded VA examinations to determine the symptoms and functional and occupational impairment associated with his back disability and right lower extremity radiculopathy in March 2009, March 2010, and October 2014.  Those examinations, considered along with the other evidence of record, are fully adequate for purposes of determining the symptoms and impairment associated with the Veteran's lumbosacral strain and degenerative disc disease and right lower extremity radiculopathy and any resulting occupational impairment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A. Lumbosacral Strain and Degenerative Disc Disease, prior to July 5, 2011

For the period before July 5, 2011, the Veteran's lumbosacral strain and degenerative disc disease was rated 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which governs disabilities due to lumbosacral or cervical strains.

The criteria used for rating most spine disabilities are under DCs 5235 through 5242.  Regardless of which of the criteria between DC 5235 through 5242 that VA selects, disabilities characterized under those DCs are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula).

Under the Spine Formula, a 40 percent disability rating is assigned where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For reference, the Board points out that under 38 C.F.R. § 4.71a  (Plate V), the normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Pertinent to the appeal period before July 5, 2011, the record includes a March 2009 VA examination which reflects complaints by the Veteran of progressively worsening low back pain, fatigue, stiffness, weakness, spasms, and decreased thoracolumbar motion.  He described that pain symptoms radiated into his sacroiliac joint and buttocks, but denied having any flare-ups of pain.  In terms of function, he reported that he was required to use a cane and a brace for walking and that he was unable to walk more than a few yards.  He stated also that his spouse assisted him in putting on his shirt, socks, and shoes.  In terms of occupational functioning, the Veteran reported that he was self-employed in a woodshop making awards and plaques.  He reported that he had lost 16 weeks of work over the preceding 12 month period because of his back disability.

An inspection of the Veteran's spine revealed no evidence of asymmetry or changed posture or head position.  Observed spine curvature was normal.  An examination of the muscles revealed spasms, guarding, pain during motion, tenderness, and weakness.  Those symptoms were noted for being severe enough to cause an abnormal gait or abnormal spine contour.  Demonstrated thoracolumbar spine motion included flexion to 80 degrees; extension to 10 degrees; right lateral rotation to 18 degrees; left latera rotation to 15 degrees; right lateral flexion to 8 degrees; and, left lateral flexion to 12 degrees.  Contrary to the Veteran's reported symptoms, no pain was observed or reported during motion testing.  Repetitive motion, however, was productive of pain that caused additional loss of thoracolumbar flexion to 30 degrees.  Thoracolumbar spine x-rays revealed degenerative disc disease at L3-4 and L4-5 with mild levoconvex scoliosis that might have been positional in nature.  No evidence of definite spondylitis was seen.

In assessing the Veteran's level of function, the examiner opined that the Veteran's back disability did not significantly affect his occupation as a woodworker; however, did opine that the Veteran's back disability mildly impaired his ability to bathe and dress; moderately impaired his ability to participate in recreation and travel; severely impacted his ability to perform chores, go shopping, and exercise; and prevented him from participating in sports.  The examiner determined that the Veteran was unimpaired in feeding, toileting, and grooming.

VA treatment records show that the Veteran was treated in January 2010 for ongoing low back pain.  An MRI study revealed straightening of the lumbar lordosis and decreased intervertebral disc height at multiple thoracolumbar spine levels.  Other significant findings included degenerative changes, disc bulging at L4-5 with resulting neuroforaminal narrowing and stenosis, and disc bulging at L3-4 with associated arthropathy and mild neuroforaminal narrowing.  Records for subsequent VA treatment through July 2011 document ongoing complaints of low back pain; however, continued to work as a carpenter, as reported during treatment in April 2010.

Concurrent with the foregoing VA treatment, the Veteran underwent a second VA examination in March 2010.  The Veteran continued to report constant pain which was radiating into his right thigh.  Other reported symptoms included stiffness, weakness, and spasms.  He continued to deny having any flare-ups but that he still required the use of a cane for walking and that he was able to walk only up to a few yards.  He reported that he was taking several pain medications and a TENS unit on a daily basis.  Reported medications included Oxycodone, Ibuprofen, Gabapentin, and Citalopram Hydrobromide.  In terms of occupation, the Veteran reported that he was employed at that time as a full time carpenter.  He stated that he had difficulty at work due to inability to bend or stand for prolonged periods due to back pain and that he had lost eight weeks of work over the preceding 12 month period.

Again, a physical examination of the Veteran's spine revealed no observable abnormalities or abnormal spine curvature.  Contrary to the previous examination, there were no objectively observed signs of spasms, atrophy, guarding, painful motion, tenderness, or weakness.  Thoracolumbar motion included flexion to 30 degrees, extension to 20 degrees; lateral flexion to 30 degrees bilaterally; and, lateral rotation to 30 degrees bilaterally.  Motion was apparently painless in all directions.  Repetitive motion was productive of pain, but no further loss of thoracolumbar motion or other function was observed.  Radiologically, the examiner reviewed the Veteran's January 2010 lumbar spine MRI study and noted findings as reported above.

The examiner opined that the Veteran's back disability prevented the Veteran from standing for prolonged periods, climbing ladders, or lifting or carrying more than 20 pounds.  Regarding the Veteran's ability to perform sedentary work, the examiner noted that the Veteran was unable to sit for prolonged periods, but was able to sit for up to 30 to 45 minutes before needing to stand and walk due to spine stiffness and pain.  In regard to daily activities, the examiner opined that the Veteran remained unimpaired in feeding, bathing, and grooming; was moderately impaired in dressing himself; was severely impaired in performing chores, exercise, sports, recreation, and travel; and, was prevented from shopping.  The examiner added that the Veteran was unable to drive for long distances and was required to stop every 30 minutes to take a break.

In his June 2010 Notice of Disagreement, the Veteran reported that he was using a TENS unit to help alleviate pain symptoms.  In a separate statement submitted later that month, he reported that he also used a back brace and that he was continuing to take medications including Oxycodone, Hydrocodone, Trazodone, Venlaxafine, Nortriptyline, and Gabapentin.

Records obtained from the Social Security Administration (SSA) include various statements made by the Veteran and his spouse regarding his functional level.  Essentially consistent with the impairment reported during his VA examinations, the Veteran reported that he required assistance in getting dressed, bathing, and walking down stairs.  He continued to report that he had difficulty driving a car for long distances and walking 100 yards to his mailbox.  In a July 2010 SSA Function Report, the Veteran's spouse added that the Veteran was no longer able to cook and took as long as 10 minutes to prepare a sandwich.  She stated that the Veteran no longer performed housework or yard chores.  Still, despite the Veteran's reported symptoms and difficulty driving and ambulating, she stated that the Veteran was able to do chores such as shopping on occasions where she was not able.

The evidence prior to July 5, 2011 shows that the Veteran's back disability was not manifested by ankylosis over any part of his spine, and indeed, the extent of thoracolumbar motion shown during his VA examinations is simply not consistent with ankylosis.  Under the circumstances, the criteria for a disability rating higher than 40 percent prior to July 5, 2011 under the Spine Formula are not met.

The Board is cognizant that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  In that regard, "functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a significant and predominant symptom in the Veteran's low back.  Moreover, the Veteran and his spouse provide credible statements regarding the Veteran's diminished functional capacity.  Nonetheless, given the extent of motion shown by the Veteran during objective examination prior to July 5, 2011 and the extent of function retained by the Veteran over that period, the evidence does not support a disability picture that is consistent with the level of functioning that one might expect of a person with an ankylosed spine.  Therefore, even being mindful of the Veteran's pain symptoms and demonstrated functional impairment, the Board concludes that the criteria for a disability rating higher than 40 percent over the period before July 5, 2011 are not met.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5245-5242.

The Board notes that other criteria for rating spine disabilities are provided under 38 C.F.R. § 4.71a, DC 5243, which contemplates disabilities due to intervertebral disc syndrome (IVDS).  Nonetheless, the evidence prior to July 5, 2011 simply does not show a diagnosis or objective findings of such a condition.  As such, DC 5243 is inapplicable.

The Board has considered whether the evidence prior to July 5, 2011 warrants referral of this matter for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321.  For the reasons explained more fully below, such action is not warranted.
 
The weight of the evidence shows that the criteria for a disability rating higher than 40 percent are neither met nor approximated for the Veteran's lumbosacral strain and degenerative disc disease prior to July 5, 2011.  Accordingly, he is not entitled to an increased disability rating over that period.  To that extent, this appeal is denied.

	B.  Lumbosacral Strain and Degenerative Disc Disease, from November 1, 	2011

Following a period during which the Veteran was assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.30, and effective from November 1, 2011, the Veteran's lumbosacral strain and degenerative disc disease has been rated as being 40 percent disability pursuant to 38 C.F.R. § 4.71a, DC 5237 and the Spine Formula.  The rating criteria under DC 5237 and the Spine Formula are described fully above and are incorporated in this section by reference.

Records for VA treatment received by the Veteran since November 2011 show that the Veteran has been evaluated and treated on a regular basis for persistent radiating low back pain.  Of note, he has reported over the course of VA treatment that his pain symptoms were not improved by lumbar spine fusion surgery performed in July 2011, and indeed, that symptoms appeared to have been worsened by the surgery.  During treatment in April 2012, he reported that he continued to require assistance in getting dressed and that his back pain symptoms were aggravated by standing for more than five minutes.  Although that record notes that the Veteran was demonstrating "significantly decreased trunk ROM and strength," specific range of motion findings are not expressed in terms of degrees.

During VA treatment in May 2012, the attending VA physician noted that in spite of the Veteran's complaints, radiological studies appeared to indicate good decompression and fusion with very mild residual stenosis.  The Veteran began a course of epidural injection treatments at that time.

In October 2013, the Veteran reported to his VA physicians that the epidural injections were providing him with 30 percent relief that lasted for approximately five weeks, but, that pain symptoms eventually returned to their normal baseline.  In September 2014, he complained that the pain symptoms were causing him difficulty sleeping.  During VA treatment in October 2014, he elaborated that pain symptoms were causing him to wake three or four times per night.  He reported also that pain symptoms were aggravated by standing from a seated position, prolonged periods of standing, and prolonged periods of sitting.  Thoracolumbar ranges of motion demonstrated at that time were reported as indicating 50 percent impairment in all motions (i.e., loss of 50 percent of full motion in all directions).

During an October 2014 VA examination, the Veteran reported again that he was experiencing persistent and radiating low back pain that had been ongoing since his July 2011 surgery.  Again, the Veteran denied experiencing any flare-ups.  He reported that he was still taking Oxycodone and Morphine for pain.

On examination, the examiner observed tenderness over the Veteran's lumbar region but observed no evidence of spasms or guarding.  Demonstrated thoracolumbar spine motion included flexion to 15 degrees; extension to 25 degrees; right lateral flexion to 10 degrees; left lateral flexion to 25 degrees; right lateral rotation to 10 degrees; and, left lateral rotation to 15 degrees.  All demonstrated motion was painless.  Repetitive motion was not productive of further loss of thoracolumbar motion or function.  No evidence of ankylosis or intervertebral disc syndrome was observed.  The examiner noted the presence of three residual post-surgical scars over the lumbar spine area.  Those scars were non-tender and did not involve any discoloration or instability.

The examiner diagnosed lumbar spine degenerative disc disease with right lower extremity radiculopathy and residuals associated with the Veteran's July 2011 surgery for L4-5 decompression and fusion.  In terms of function, the examiner opined that the Veteran was able to walk up to 50 yards before requiring rest.  He stated that the Veteran was restricted from climbing stairs or ladders; lifting, pushing, or pulling loads of more than 15 pounds; standing for more than 5 minutes; sitting for more than 30 minutes; and, performing tasks that require frequent and repetitive bending of the lumbar spine.

During VA treatment in April 2015, the Veteran complained of diminishing benefit from injection treatments.  In that regard, he reported that injections were providing relief for only three days before pain symptoms returned to their baseline within three weeks.  A physical examination conducted at that time showed severe pain over palpable trigger points.  Demonstrated thoracolumbar motion was apparently limited, but again, specific range of motion findings are not reported in the record.

The evidence from November 1, 2011 shows that the Veteran's back disability continued to be manifested primarily by pain and decreased thoracolumbar spine motion; however, still has not resulted in any spine ankylosis.  Although the October 2014 VA examination indicates that there has been notable loss of thoracolumbar motion in comparison to that shown during the Veteran's previous VA examinations, the extent of demonstrated painless motion is again not consistent with ankylosis.  Indeed, the October 2014 VA examiner notes expressly that ankylosis is not present.  Under the circumstances, the criteria for a disability rating higher than 40 percent from November 1, 2011 under the Spine Formula are not met.

Although the Board takes note of the Veteran's significant pain symptoms and loss of function, the extent of motion and functional capacity retained by the Veteran continues to be inconsistent with the extent of disability that might be expected to result from an ankylosed spine.  Under the circumstances, even taking the Veteran's pain and lost function into consideration, the criteria for a disability rating higher than 40 percent over the period from November 1, 2011, 2011 also are not met.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5245-5242.

Under the same analysis undertaken above, the Board concludes that the criteria for IVDS under DC 5243 remain inapplicable to this case.  Similarly, and for reasons discussed fully below, the evidence does not warrant referral of this matter for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321.
 
The weight of the evidence shows that the criteria for a disability rating higher than 40 percent are neither met nor approximated for the Veteran's lumbosacral strain and degenerative disc disease from November 1, 2011.  Accordingly, he is not entitled to an increased disability rating over that period.  To that extent also, this appeal is denied.

	C.  Right Lower Extremity Radiculopathy, prior to October 9, 2014

In a May 2010 rating decision, the Veteran was granted service connection for a left lower extremity radiculopathy, effective from January 14, 2010, with a 10 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.124a, DC 8260.  Subsequently, the RO notified the Veteran that service connection was granted erroneously for a left lower extremity radiculopathy, and clarified that service connection was being granted instead for a right lower extremity radiculopathy.  The Veteran perfected an appeal in which he asserts entitlement to a higher disability rating.

DC 8620 provides the criteria for rating disabilities due to neuritis of the sciatic nerve group.  Such disabilities are rated in accordance with the criteria under DC 8520, based on the degree of demonstrated paralysis of the sciatic nerve.

Under DC 8520, a 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent disability rating contemplates severe incomplete paralysis with marked muscular atrophy.  A maximum schedular 80 percent disability rating is warranted for complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).

Other rating criteria are available for neurological disabilities involving various nerve groups other than the sciatic nerve.  As discussed more fully below, the undisputed evidence shows that the neurological impairment in the Veteran's right lower extremity is marked by impairment of the sciatic nerve group specifically.  As such, the criteria under DC 8520 are proper and the other criteria are not applicable.

Turning to the relevant evidence, a January 2010 lumbar spine MRI showed the presence of neuroforaminal narrowing at L3-4 and L4-5.  During the March 2010 VA examination, the Veteran reported that back pain symptoms were radiating into his right thigh.  He also reported weakness in his right lower extremity that was causing him to experience unsteadiness and falls while walking.  At that time, he denied expressly having other neurological symptoms such as urinary or bowel dysfunction.

A neurological examination conducted at that time revealed mildly decreased motor strength to 4/5 in the right ankle and right great toe.  Sensation to pinprick was diminished to 1/2 in the right lower extremity in an L5 and S1 distribution.  Reflexes were also diminished to 1+ in the Veteran's right knee and ankle.

A neurological examination conducted during VA treatment in November 2011 revealed mildly decreased motor strength to 4+/5 in the right lower extremity.  Sensation to light touch was diminished in the toes of the Veteran's right foot.  Repeat neurological examination conducted in April 2012 indicated decreased strength to 4-/5 in various muscle groups in the Veteran's right lower extremity.  A neurological examination conducted in May 2012 revealed again 4+/5 motor strength in the Veteran's right lower extremity.  Sensation remained diminished to light touch in the toes on the Veteran's right foot.

Records for subsequent VA treatment through September 2014 document ongoing complaints by the Veteran that his back pain was radiating into his right lower extremity.  A repeat neurological examination performed during VA treatment in October 2014 continued to indicate mildly decreased muscle strength to 4+/5 in the Veteran's right lower extremity.  Demonstrated gait was antalgic, but no evidence of a foot drop was observed.

Also pertinent to the appeal period, the Board observes that an October 2014 VA examination revealed that the Veteran's neuropathy involved impairment of the sciatic nerve group.  As the other specific neurological findings are pertinent to the appeal period from October 9, 2014, a discussion as to those findings is reserved for the Board's analysis of that period.

Overall, the evidence prior to October 9, 2014 shows that the Veteran's right lower extremity radiculopathy has been manifested primarily by radiation of back pain into his right lower extremity, mildly diminished sensation in the toes of his right foot, and mildly diminished motor strength in his right lower extremity.  Although the evidence shows that the Veteran had an antalgic gait, there is no indication in the record of any findings that are consistent with a foot drop or other neurologically-based walking impairment.  Essentially, the neurological findings over the appeal period prior to October 9, 2014 are consistent with mild and incomplete paralysis of the Veteran's sciatic nerve group.

Again, for reasons discussed more fully below, the Board concludes also that the evidence does not warrant referral of this matter for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321.

The weight of the evidence shows that the Veteran is not entitled to an initial disability rating higher than 10 percent for right lower extremity radiculopathy prior to October 9, 2014.  To that extent, this appeal is denied.

	D.  Right Lower Extremity Radiculopathy, from October 9, 2014

Since October 9, 2014, The Veteran's right lower extremity radiculopathy has been rated as being 20 percent disability, also pursuant to DC 8620.  The rating criteria under DC 8520 and 8620 are described fully above and are incorporated in this section by reference.

The relevant evidence includes the report from a VA examination conducted on October 9, 2014, the findings of which served as the RO's basis for awarding the higher 20 percent disability rating that is now at issue.  Neurologically, the Veteran reported during that examination that he was experiencing ongoing radiation of back pain into his right thigh.  He reported also that he was having symptoms of numbness in the thigh.  The VA examiner's neurological examination revealed full muscle strength and reflexes in both lower extremities.  Sensation was normal in the Veteran's left lower extremity, but was diminished at his right thigh, knee, and ankle.  Overall, the examiner determined, the Veteran has a moderate right lower extremity radiculopathy that involves the sciatic nerve group and is manifested by moderate pain and numbness.

Records for subsequent VA treatment received by the Veteran show that he has been followed periodically for ongoing back and right lower extremity complaints.  Those records do not contain, however, any new neurological findings or data that impact the analysis of this appeal.

The weight of the evidence since October 9, 2014 shows that the Veteran's right lower extremity radiculopathy has been manifested primarily by radiation of back pain into his right lower extremity and moderate impairment of the sciatic nerve group, marked by diminished sensation in his right lower extremity.  The VA examiner's findings and conclusions to that effect are not rebutted by other evidence in the record and appear to be consistent with the express findings contained in the VA examination report.  Those findings are consistent with the criteria for 20 percent disability rating under DCs 8620 and 8520.

Again, referral of this matter for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321 is not warranted.  The Board's reasons are discussed fully below.

The Veteran is not entitled to a disability rating higher than 20 percent for right lower extremity radiculopathy from October 9, 2014.  To that extent also, this appeal is denied.

	E.  Other Considerations

The Board has also considered whether application of the extraschedular rating provisions under 38 C.F.R. § 3.321 (b)(1) are appropriate in relation to the Veteran's back disability and right lower extremity radiculopathy.  In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Applying the three-step inquiry established by the Court under Thun, the Board concludes that such considerations are not warranted in relation to those disabilities being considered here.  Thun, 22 Vet. App 111.  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Beginning with the Veteran's back disability, the Board concludes that the evidence in this case does not show that the disability has presented an exceptional disability picture that renders inadequate the available schedular criteria.  Here, a comparison between the level of severity and symptomatology associated with the Veteran's back disability with the established criteria found under the Spine Formula shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the assigned 40 percent disability rating already assigned for the parts of the appeal period being considered appears to contemplate the degree of lost thoracolumbar motion, symptoms of pain and fatigue, and loss of functional capacity.  To the extent that the Veteran underwent back surgery in July 2011, the resulting post-surgical impairment and convalescence were considered in assigning the Veteran a temporary total disability rating pursuant to 38 C.F.R. § 4.30.  Indeed, such factors are revisited again by the Board in its discussion below as to that issue.  Other than the Veteran's surgery, there is no evidence that the Veteran's back disability has been manifested by other periods of in-patient admission, surgery, or marked occupational impairment beyond that already contemplated.  As such, it cannot be said that the available schedular criteria under the Spine Formula are inadequate for purposes of rating the Veteran's back disability. 

Under essentially the same analysis as that undertaken above in relation to the Veteran's back disability, the Board finds that the Veteran's right lower extremity radiculopathy also has not presented an exceptional disability picture, and to that end, concludes that the available scheduler rating criteria under DC 8620 and 8520 are adequate.  In that regard, consideration of the established criteria in relation to the symptomatology and impairment associated with the Veteran's right lower extremity radiculopathy reasonably describe the Veteran's overall disability level and symptomatology.  As such, it cannot be said that the available rating criteria are inadequate for purposes of rating the Veteran's right lower extremity radiculopathy. 

The evidence shows that the requirements for an extraschedular disability rating for the Veteran's lumbosacral strain and degenerative disc disease and right lower extremity radiculopathy are not met.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased disability rating for lumbosacral strain and degenerative disc disease prior to July 5, 2011 and from November 1, 2011, rated currently as 40 percent disabling, is denied.

An initial disability rating in excess of 10 percent for a right lower extremity radiculopathy prior to October 9, 2014 is denied.

An increased disability rating for a right lower extremity radiculopathy from October 9, 2014, rated currently as 20 percent disabling, is denied.


REMAND

The Board finds that further development as required as to each of the following issues:

	A.  TDIU prior to November 1, 2011

The Veteran's claim for a TDIU is raised implicitly by evidence pertaining to the Veteran's back disability and associated right lower extremity radiculopathy, and as such, stems from the Veteran's January 14, 2010 claim for an increased disability rating for lumbosacral strain and degenerative disc disease.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2013 rating decision, the Winston-Salem RO granted to the Veteran a TDIU, effective from November 1, 2011, based on the determination that the medical evidence showed that theVeteran was unable to work due to increased low back pain following his July 2011 back surgery.  Notably, the assigned effective date coincides with the first date after which the Veteran's temporary total disability benefits pursuant to 38 C.F.R. § 4.30 for convalescence from back surgery were terminated.  The Veteran asserts that he is entitled to a TDIU earlier than November 1, 2011.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Pertinent to the appeal period at issue, service connection was in effect for the Veteran for residuals of a back injury diagnosed as lumbosacral strain and degenerative disc disease, rated 40 percent disabling from January 14, 2010 through July 4, 2011 and 100 percent disabling from July 5, 2011 through October 31, 2011; major depressive disorder, rated as 50 percent disabling from September 1, 2011 through October 31, 2011; right lower extremity radiculopathy, rated as 10 percent disabling from January 14, 2010 through October 31, 2011; and, residuals of a right hand fracture with malunion of the fourth and fifth metacarpals, rated as 10 percent disabling from January 14, 2010 through October 31, 2011.  For TDIU purposes, the Veteran had a 50 percent combined disability rating prior to July 5, 2011, a 100 percent combined disability rating from July 5, 2011 through September 1, 2011, and an 80 percent disability rating from November 1, 2011.  Based on the foregoing, the Veteran does not meet the preliminary requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) prior to July 5, 2011, but does meet the requirements from that date.

Subject to the above, the evidence prior to November 1, 2011, and indeed, prior to the Veteran's July 5, 2011 surgery, indicates that the Veteran was experiencing significant low back pain that was radiating into his right lower extremity.  Associated neurological symptoms of weakness and loss of sensation were also reported and objectively observed during VA examinations conducted in March 2009 and March 2010.  Notably, the March 2010 VA examiner indicated that the Veteran had a high degree of functional impairment in noting that he was unable to sit for prolonged periods, but was able to sit for up to 30 to 45 minutes before needing to stand and walk due to spine stiffness and pain.  In regard to daily activities, the examiner opined further that the Veteran remained unimpaired in feeding, bathing, and grooming; but, was moderately impaired in dressing himself; was severely impaired in performing chores, exercise, sports, recreation, and travel; and, was prevented from shopping.  The examiner added that the Veteran was unable to drive for long distances and was required to stop every 30 minutes to take a break.

During an October 2014 VA examination, the Veteran continued to complain of radiating pain into his right thigh and numbness in his right lower extremity.  Indeed, musculoskeletal examination revealed notably reduced thoracolumbar motion in comparison to that noted in his previous examinations, as well as objectively observed evidence of decreased sensation in the Veteran's right lower extremity.  In terms of occupational function, the examiner opined that based on the Veteran's functional limitations and work experience, it is as likely as not that the Veteran's back disability and associated right lower extremity radiculopathy rendered him unable to secure and follow a substantially gainful occupation, to include during the period from February 2010 through November 1, 2011.

Overall, the evidence suggests that the Veteran's back disability and right lower extremity radiculopathy presents a unique disability picture that warrants consideration of a TDIU prior to November 1, 2011 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  To that end, VA must refer this matter to the Director of the Compensation Service for an opinion as to whether the Veteran is entitled to a TDIU on an extraschedular basis prior to November 1, 2011.

	B.  Extension of Temporary Total Disability Rating

A February 2012 rating decision issued by the Winston-Salem RO granted to the Veteran a temporary total 100 percent disability rating for the Veteran's lumbosacral strain and degenerative disc disease, effective from July 5, 2011 through October 31, 2011.  The previously assigned 40 percent disability rating was resumed, effective November 1, 2011.  In his appeal, the Veteran argues that the temporary total 100 percent disability rating was discontinued prematurely.

38 C.F.R. § 4.30 provides for the assignment of a total disability rating, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release, if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Under 38 C.F.R. § 4.30(b)(1), extension of an additional 1, 2, or 3 months beyond the initial three month period may be made, subject to the guiding provisions under 38 C.F.R. § 4.30(a)(1)-(3), which are outlined above.  Additionally, 38 C.F.R. § 4.30(b)(2) provides that an extension of 1 or more months up to 6 months beyond the initial 6 months period may be made, subject again to the guiding provisions under 38 C.F.R. § 4.30(a)(2) and (3).  The regulation provides expressly, however, that such extension beyond the initial 6 month period is granted upon approval of the Veterans Service Center Manager.

Subject to the foregoing regulations, the facts and information contained in the VA treatment records following the Veteran's July 5, 2011 surgery to date indicate that the Veteran experienced worsening musculoskeletal and neurological symptoms after the surgery.  Indeed, a February 2012 note from the Veteran's VA surgeon reflects the opinion that the Veteran remained at that time unable to work because of increased low back pain following the surgery.

Overall, the evidence contains sufficient facts and evidence to conclude that it is plausible that the Veteran may be entitled to an extension of his temporary total disability benefits through February 2012 and beyond.  Under the circumstances, this matter must be referred to the Veterans Service Center Manager in order to consider whether an extension of the Veteran's temporary total disability benefits is warranted beyond the initial six month period following the Veteran's back surgery on July 5, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU prior to November 1, 2011 to the Secretary of the Pension Service for procedural actions described under 38 C.F.R. § 4.16(b).

2.  Also, refer the Veteran's claim for an extension of a temporary total disability rating for surgery necessitating convalescence, effective currently from July 5, 2011 through October 31, 2011, to the Veterans Service Center Manager for consideration under 38 C.F.R. § 4.40(b)(2), as to whether an extension of temporary total disability benefits beyond the initial six month period is warranted.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


